USCA11 Case: 21-11556    Date Filed: 03/25/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-11556
                 ____________________

CLUB EXPLORIA, LLC,
CLUB EXPLORIA MANAGEMENT, LLC,
f.k.a. Summer Bay Management, L.C.,
                                         Plaintiffs-Appellants,
versus
AARONSON, AUSTIN, P.A.,
d.b.a. Aaronson Law Firm,
AUSTIN N. AARONSON,


                                        Defendants-Appellees.
USCA11 Case: 21-11556        Date Filed: 03/25/2022     Page: 2 of 5




2                      Opinion of the Court                21-11556

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
             D.C. Docket No. 6:18-cv-00576-JA-DCI
                    ____________________

Before LAGOA, BRASHER, and TJOFLAT, Circuit Judges.
PER CURIAM:
       This appeal is a dispute between a time share company—
Club Exploria, LLC, and Club Exploria Management LLC—and a
lawyer—Austin Aaronson and Aaronson, Austin PA. The lawyer
represents time share owners who want to rescind, modify, or oth-
erwise “get out” of their time share agreements. Six of the lawyer’s
clients stopped making time share payments to Exploria that they
were contractually obligated to make.
       After the lawyer’s clients stopped making their contractually
obligated payments, Exploria sued the lawyer for tortious interfer-
ence with a contractual relationship under Florida law. The ele-
ments of a tortious interference claim under Florida law are: 1) a
contract existed; 2) the defendant’s knowledge of the contract; 3)
the defendant’s intentional procurement of the contract’s breach;
4) an absence of justification or privilege; and 5) damages resulting
from the breach. Johnson Enters. of Jacksonville v. FPL Group,
Inc., 162 F.3d 1290, 1321 (11th Cir. 1998) (citing Florida Tel. Corp.
v. Essig, 468 So. 2d 543, 544 (Fla. 5th DCA 1985)).
USCA11 Case: 21-11556         Date Filed: 03/25/2022    Page: 3 of 5




21-11556               Opinion of the Court                         3

        The district court granted summary judgment against Ex-
ploria’s tortious interference claims, and Exploria appealed. We re-
view a district court’s grant of a motion for summary judgment de
novo. Stardust, 3007 LLC v. City of Brookhaven, 899 F.3d 1164,
1170 (11th Cir. 2018). Summary judgment is warranted when “the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(a). “A factual dispute is genuine ‘if the evidence
is such that a reasonable jury could return a verdict for the non-
moving party.’” United States v. Four Parcels of Real Prop. in
Greene & Tuscaloosa Cntys., 941 F.2d 1428, 1437 (11th Cir. 1991)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
We construe the facts and all reasonable inferences therefrom in
the light most favorable to the nonmoving party. Reeves v. Sand-
erson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). Yet, “[the]
court need not permit a case to go to a jury . . . when the inferences
that are drawn from the evidence, and upon which the nonmovant
relies, are ‘implausible.’” Mize v. Jefferson City Bd. of Educ., 93
F.3d 739, 743 (11th Cir. 1996).
        The district court granted summary judgment because, after
discovery, Exploria did not present evidence that would create a
genuine dispute as to whether the lawyer intentionally procured
the breach of any contract between his clients and Exploria. The
district court explained that “[a]lthough Exploria asserts that
Aaronson instructed the six Affected Owners to stop paying, there
is no evidence that Aaronson did so or that he otherwise caused the
USCA11 Case: 21-11556         Date Filed: 03/25/2022      Page: 4 of 5




4                       Opinion of the Court                  21-11556

owners to believe that they no longer needed to make payments.”
Specifically, the district court noted that: (1) only two of the clients
were deposed and both testified that the lawyer never told them to
stop paying their contractual obligations, (2) the two deposed cli-
ents testified that they stopped paying for unrelated reasons, such
as financial difficulty, and (3) several of the clients stopped making
payments before they had even retained the lawyer.
       On appeal, Exploria argues that it introduced sufficient evi-
dence to create a genuine dispute of material fact about whether
the lawyer instructed his clients to stop paying. Exploria cites evi-
dence that (1) some clients stopped paying their time share obliga-
tions after hiring the lawyer, (2) the lawyer advertised his services
as assisting time share owners who want to dispute, rescind, or
modify their time-share agreements, (3) the lawyer took the posi-
tion in communications with Exploria that his clients could rescind
the contract, and (4) the lawyer approved when a client in an unre-
lated case asked whether he could stop paying another time share
company.
       After careful consideration and with the benefit of oral argu-
ment, we agree with the district court. Assuming without deciding
that Florida law authorizes a tortious interference claim against a
lawyer based on his advice to a client, the mere fact a person hires
a lawyer to assist him with a disputed contractual obligation and
then breaches that disputed contractual obligation is insufficient to
establish that the lawyer intentionally procured the breach. This is
especially true when, as in this case, the client testifies without
USCA11 Case: 21-11556         Date Filed: 03/25/2022    Page: 5 of 5




21-11556               Opinion of the Court                         5

contradiction that he or she breached the contract for reasons un-
related to the lawyer’s advice or representations. See Avenue CLO
Fund, Ltd. v. Bank of Am., N.A., 723 F.3d 1287, 1294 (11th Cir.
2013) (“an inference based on speculation and conjecture is not rea-
sonable”). Although the lawyer approved when a client in an unre-
lated case asked whether he could breach his contract with another
company, this single instance is insufficient to conclude that the
lawyer has a habit or routine practice of advising clients to breach
their contracts. See FED. R. EVID. 406; 23 Charles Alan Wright, et
al., Fed. Prac. & Proc. Evid. § 5276 (2d ed. 1980) (“a single instance
of conduct is not sufficient to prove habit or routine practice”). For
these reasons, Exploria did not introduce evidence that would cre-
ate a genuine dispute as to whether the lawyer intentionally pro-
cured the breach of any contract between his clients and Exploria.
       Because the district court did not err in granting summary
judgment, it also did not err in denying Exploria’s motion for a new
trial.
      Accordingly, the district court’s judgment is AFFIRMED.